Citation Nr: 1756824	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  14-02 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for gastroenteritis.  

2.  Entitlement to service connection for pelvic pain.  

3.  Entitlement to service connection for uterine fibroids.  

4.  Entitlement to service connection for cervical dysplasia.  

5.  Entitlement to service connection for cervical squamous cells.  

6.  Entitlement to service connection for a left ovarian cyst. 

7.  Entitlement to service connection for endometriosis. 


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2007 to September 2011.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Agency of Original Jurisdiction (AOJ) for this case is the RO in Roanoke, Virginia.  

The issues of entitlement to service connection for a left ovarian cyst and endometriosis are addressed in the REMAND portion of the decision below and are  REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran does not currently have gastroenteritis and has not had such a disability at any point since filing her claim for service connection.

2.  The Veteran's pelvic pain is not a disability for VA compensation purposes.  

3.  The Veteran does not currently have uterine fibroids and has not had such a disability at any point since filing her claim for service connection.

4.  The Veteran does not currently have cervical dysplasia and has not had such a disability at any point since filing her claim for service connection.

5.  The Veteran does not currently have cervical squamous cells and has not had such a disability at any point since filing her claim for service connection.
CONCLUSIONS OF LAW

1.  The criteria for service connection for gastroenteritis have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  

2.  The criteria for service connection for pelvic pain have not been met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

3.  The criteria for service connection for uterine fibroids have not been met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

4.  The criteria for service connection for cervical dysplasia have not been met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

5.  The criteria for service connection for cervical squamous cells have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran contends that she has current gastroenteritis, pelvic pain, uterine fibroids, cervical dysplasia, and cervical squamous cell disabilities that are caused by her active duty service.  Because the evidence pertaining to these claims are located in the same or similar documents, the Board shall analyze them together below.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a) (2012).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran filed claims for service connection for gastroenteritis, pelvic pain, uterine fibroids, cervical dysplasia, and cervix squamous cells in a VA pre-discharge compensation claim form (VA Form 21-526c) in September 2011, approximately one week before she separated from active duty service.  

In October 2011, she was afforded a VA examination during which she complained of intermittent gastroenteritis that existed for the previous six months.  She told the examiner that it affected her health and eating habits.  She stated that she gained approximately 40 pounds in seven months and she occasionally had stomach pains and nausea.  She indicated that she has had no treatment for this disorder.  Similarly, she reported symptoms of pelvic and abdominal pain after an in-service cesarean section (C-section).  She told the examiner that she was previously treated with Ultram, but that she was not receiving any current treatment.  She also stated that she had an abnormal Papanicolaou (PAP) smear in 2007, but that she has had normal colonoscopy and PAP smear results since that time, including in June 2011.  Additionally, she indicated that uterine fibroids and an ovarian cyst were found in a June 2011 ultrasound.  

Following a physical examination and review of the Veteran's pertinent documents, including the Veteran's service treatment records, which showed treatment for the disorders on appeal, the examiner determined that the Veteran did not have a diagnosis of gastroenteritis, cervix squamous cells, cervical dysplasia, or uterine fibroids because there was no pathology to render these diagnoses.  Specifically, the examiner explained that the Veteran had normal PAP smear results in June 2011 and that a June 2011 ultrasound did not show fibroids.  The examiner concluded that the Veteran's cervix squamous cells and cervical dysplasia symptoms had resolved.  The examiner also determined that the Veteran did not have any pelvic pain other than symptoms associated with a left ovarian cyst, which is discussed in the remand portion of this decision.  

In January 2012, the RO denied the service connection claims and in a September 2012 notice of disagreement (NOD), the Veteran asserted that she had gastroenteritis, pelvic pain, uterine fibroids, cervical dysplasia, and cervical squamous cells disorders during the appeal period.  She contended that she was treated at a medical facility at the Langley Air Force Base for these disorders.  Additionally, the Veteran's representative contended in an October 2017 statement that the Veteran's pelvic pain was caused by or related to her endometriosis disorder.  

A review of the Langley Air Force Base medical treatment records, as well as all treatment records after the Veteran's separation from active duty service, including VA treatment records between April 2013 and July 2017, does not show that she was diagnosed with or treated for any gastroenteritis, uterine fibroids, cervical dysplasia, or cervical squamous cell disorders.  While these VA treatment records show complaints of and treatment for pelvic pain, pain alone is not a disability in the absence of an underlying disease or injury for VA disability compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  These treatment records show that although the Veteran was evaluated by various medical professionals, she was not diagnosed with any gastroenteritis, uterine fibroids, cervical dysplasia, or cervical squamous cells symptoms.  These records also show that she was not diagnosed with any underlying pathology related to her pelvic pain apart from a left ovarian cyst and endometriosis symptoms.  

Given this evidence, the Board finds that the Veteran does not currently have gastroenteritis, uterine fibroids, cervical dysplasia, or cervical squamous cells, and has not had such disabilities at any point since filing her claim for service connection.  While her service treatment records show complaints of and treatment for these symptoms, these disorders were not shown during the appeal period.  The only evidence indicating the presence of these disabilities during the appeal period comes from the Veteran's lay statements, as well as the statements from her representative.  The Veteran, as a layperson, is competent to report on matters observed or within her personal knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (2007); Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  However, lay assertions cannot constitute competent medical evidence in support of current diagnoses of gastroenteritis, uterine fibroids, cervical dysplasia, and cervical squamous cells.  Additionally, as noted above, the Veteran's pelvic pain, by itself, is not a disability for VA compensation purposes.  Where there is no disability, there can be no entitlement to compensation.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As the evidence does not show current disabilities at any time during the claim period, there are no separate and underlying gastroenteritis, pelvic pain, uterine fibroids, cervical dysplasia, and cervical squamous cell disorders that can be related to service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowski v. Shinseki, 26 Vet. App. 289 (2013).  The preponderance of the evidence is against the Veteran's claims and the benefit-of-the-doubt rule does not apply.  Absent current disabilities, the claims of entitlement to service connection for gastroenteritis, pelvic pain, uterine fibroids, cervical dysplasia, and cervical squamous cells must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


ORDER

Service connection for gastroenteritis is denied. 

Service connection for pelvic pain is denied. 

Service connection for uterine fibroids is denied. 

Service connection for cervical dysplasia is denied.

Service connection for cervical squamous cells is denied.  


REMAND

The Board must remand the claims for entitlement to service connection for a left ovarian cyst and endometriosis to schedule the Veteran for a new VA examination.  Specifically, the Veteran underwent a VA examination in October 2011, during which the examiner diagnosed her with a left ovarian cyst.  However, the Board determines that this examination report is inadequate to adjudicate the Veteran's service connection claim because the examiner did not provide an opinion whether the Veteran's left ovarian cyst was caused by or otherwise related to her active duty service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Furthermore, the October 2011 VA examination report is inadequate to adjudicate the Veteran's endometriosis claim because the examiner concluded that there was no pathology to render a diagnosis of endometriosis after a physical examination.  Thus, the examiner did not provide a medical opinion regarding the causal relationship between the Veteran's current symptoms and her active duty service.  However, the Board notes that numerous VA treatment records during the appeal, including a May 2016 VA emergency room note and a July 2017 VA primary care physician's note, show diagnoses and treatment for endometriosis.  Because the claims file includes a current diagnosis of this disorder, but lacks a medical opinion regarding the causal relationship between the current disorder and the Veteran's active duty service, the Board remands the claim for a new VA examination.  

Accordingly, the claims are REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and causes of her current left ovarian cyst and endometriosis, if any such disorders are present.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide opinions as to:

a. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left ovarian cyst, if any such disorder is present, is caused by or otherwise related to any event, illness, or injury during service. 
b. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current endometriosis is caused by or otherwise related to any event, illness, or injury during service. 

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

2. After completing Step 1, and any other development deemed necessary, readjudicate the claims of entitlement to service connection for left ovarian cyst and endometriosis disorders in light of the new evidence.  If the benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and her representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


